Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-26 were previously pending and were subject to a final office action mailed on June 03, 2021.  Claim(s) 1, 6, 10-13, 17, and 21-22 have been amended. Claim(s) 2-5, 7-9, 14-16, 18-20, and 23-26 were left as originally/previously presented. Claim(s) 1-26 have been examined and are still pending.  

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August, 30, 2021, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 7-8 of Applicant’s Response, filed April 19, 2021, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim(s) 1-26 have been fully considered but they are not persuasive.
Claim(s) 1 and 12 do not fall within the revised Step 2A prong 2 framework and are unconventional. Examiner, respectfully, disagrees with applicant.  As an initial matter, applicant seems to indicate that the claims are integrated into a practical application when the claims provided calculating a metric for the return locations and selecting a possible return location having a higher metric, however, such limitations do not integrate a judicial exception into a practical application:  The courts have found indicative that additional element(s) do not integrate a judicial exception into a practical application when the limitations merely recite the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);  adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). Here in this case, applicant has provided that a processor is able to determine a metric for then selecting a return location based on the calculated metric, see applicants specification paragraph 0092, which, is merely adding a general purpose a commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Furthermore, at best the additional elements amount to extra-solution activity similar to selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Examiner, further, notes that in the final office action mailed 06/03/2021 on pages 8-10, provided detailed analysis as to how applicant’s claims do not integrate the recited judicial exception into a practical application. Therefore, Applicant’s arguments are not persuasive.  

	Second, Applicant argues on page(s) 8-12 that the amended Independent Claim(s) 1 and 12 provides an improvement to the technical field by reducing the computational demands as compared to conventional online return processes that facilitate two return shipments of an item. Examiner, respectfully, disagrees. As an initial matter, applicant refers to a PTAB decision, which, the courts looked in applicant’s specification as to determining how the process provides a technological improvement. It is important to note that the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need 

Claim Rejections - 35 USC § 103
	Applicant’s arguments, see page(s) 12-15 of Applicant’s Response, filed August, 30, 2021, with respect to the rejection under 35 U.S.C. 103 has been fully considered but they are not persuasive.	
	Applicant argues, on page(s) 12-16, that Mueller (US 2017/0124511) does not teach inventory information for an item similar to the item being returned being considered in determining return locations since there is no suggestion that the inventory levels are checked for anything other than the item being returned and no suggestion inventory items for other items are considered in selecting the return location. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Anthony et al. was used to show that return locations can be filtered based on inventory and item information, which, the potential return locations will be provided to the user for selection based on the inventory and item information. Furthermore, Mueller was merely used to show that inventory information relates to the availability of similar items. Mueller teaches that the system will query a database to determine if a product is eligible for exchange/return, which, the system will determine if the products can be exchanged for different sizes of the same product type, see 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 12, recites an entity that will receive a customer request to return an item, which, the entity will then determine a return location based on the amount of inventory for the similar item trying to be returned. The entity will then select a return location for the item based on the factors and provide the return location along with a shipping label to the customer for returning Independent Claim(s) 1 and 12, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people. Independent Claim(s) 1 and 12, recite(s) “receiving an indication of a return of an item,” “obtaining related inventory information for a plurality of possible physical return locations,” “determining a metric for each possible physical return location, based on the item and the related inventory information,” “wherein the related inventory information relates to the availability of a similar item at each possible return location,” “selecting a physical return location from the plurality of possible return locations for returning the item based on the possible return location having the highest metric,” “conveying an output associated with the selected physical return location by sending  a shipping label associated with the selected physical return location,” function(s)/step(s) are merely certain methods of organizing human activity: fundamental economic and/or managing personal behavior or relationships or interactions between people. For instance Independent Claim(s) 1 and 12, are similar to using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 911, 124 USPQ2d 1502, 1506 (Fed. Cir. 2017). Also, see placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019). Here, in this case an entity receiving a customer return request, which, the entity will then determine a return location for the customer based on the return item and the inventory information for the Claim 1: attachable device; and Claim 12: an interface, an inventory database, a processor, a memory, and an attachable device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 12, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim(s) 1 and 12, as a whole describes how to generally “apply,” the concept(s) of “receiving,” “obtaining,” “determining,” “selecting,” “conveying,” and “sending,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: attachable device; and Claim 12: an interface, an inventory database, a processor, a memory, and an attachable device). Examiner, notes that an attachable device, an interface, an inventory database, a processor, and a memory, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. See, a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Also, similar to, Ameranth, where the court found that printing or downloading generated menus was consider to be insignificant application, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are insignificant application when the system will send a customer a shipping label, which, the shipping label can be sent electronically for printing thus receiving a shipping label for printing at best amounts to insignificant application, which, is a form of insignificant extra-solution activity. Examiner, further, notes that the courts have indicated certain computer-functionality as not being sufficient to show improvements, which, affixing a barcode to a mail object in order to more reliably identify the sender and speed up mail processing, without any limitations specifying the technical details of the barcode or how it is generated or processed, Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 910-11, 124 USPQ2d 1502, 1505-06 (Fed. Cir. 2017), also see MPEP 2106.05(a)(I). Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., processor and memory) are considered insignificant extra-solution activity, see above analysis. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the processor is able receive return information from a buyer via a network, as taught in applicant’s specification paragraph(s) 0074 and 0079. Also, similar to, Versata Dev. Group v. Sap Am., Inc., where the court found that storing and retrieving information in memory are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the memory is able to store a set of instructions, which, helps it process a return indication of a buyer, as taught in applicant’s specification paragraph(s) 0020 and 0044. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2-9, 13-20, and 23-26: The various metrics of Dependent Claim(s) 2-9 and 13-20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1 and 12, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea

Claim(s) 10 and 21: The additional limitation of “conveying,” and “sending,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 12. The attachable device and IoT chipset, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “wherein conveying an output associated with the selected physical return location by sending a shipping label associated with the selected physical return location associated with the selected physical return location,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.

	Claim(s) 11 and 22: The additional limitation of “obtaining,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 12. The inventory API, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “where obtaining the related inventory information,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) 

	The dependent claim(s) 2-11 and 13-26 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra- solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-26 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-9, 11-12, 17-20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 8,156,007) in view of Mueller et al. (US 2017/0124511) and further in view of Fittings et al. (US 2013/0085889).
	Regarding Claim 1, Anthony et al., teaches a computer implemented method of processing a return indication, the method comprising: 
Receiving, over a network, an indication of a return of an item. (Column 6, Lines 37-44); and (Column 16, Lines 28-41)(Anthony et al. teaches a customer is able to initiate an indication for a return by the customer via a web site. The customer can indicate a desire or intention to return one or more items. Examiner, respectfully, notes that the computing system is connected through one or more networks such as the internet and/or the world wide web, see Column 16, Lines 28-41)
Obtaining, over the network from an inventory database, related inventory information for a plurality of possible physical return locations. (Column 6,  
Determining, by a computing system, a metric for each possible physical return location, based on the item and the related inventory information 
Wherein the related inventory information relates to the availability of a 
Selecting a physical return location from the plurality of possible return locations for returning the item based on the possible return location having the highest metric computed by the computing system. (Column 15, Lines 54-62); and (Column 19, Lines 4-20)(Anthony et al. teaches that a user interactor component may provide information to the customer regarding the determined return locations based on the various factors above. Anthony et al., further, teaches that the customer will be able to select between multiple return locations for returning the item. Anthony et 
Conveying an output associated with the selected physical return location, to facilitate the return of the item, by sending a shipping label or attachable device associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via the web page for the customer to print and use for the item return. The system will provide the information via a shipping label to simplify the customers’ involvement in the return process and provide information to the customer on how and where to ship an item being returned (i.e., to facilitate the return of the item). Examiner, respectfully, notes that the shipping label will consist of return location information on the label (i.e., associated with the selected physical return location), see Column 13, Lines 8-12)
	With respect to the above limitations: while Anthony et al. teaches a customer is able to initiate a return process for an item, which, the system will determine possible return locations based on item information and return location inventory levels. The system will then select a return location based on the highest weighted score based on various return factors, which, the system will then display a shipping label to a customer 
	But, Mueller et al. in the analogous art of exchanging and/or returning products, teaches the related inventory information determining, from the inventory database, inventory information relates to the availability of a similar item. (Paragraph(s) 0205-0206 and 0232-0233)(Mueller teaches that the system will query a database (i.e., inventory database) to determine if a product is eligible for exchange/return, which, the system will determine if the products can be exchanged for different sizes of the same product type, see paragraph 0205, which, the customer is able to provide exchange parameters and location options, see paragraph 0206. Mueller et al., further, teaches that after the system queries the database to determine if there is an item that is eligible by determining product types that are different in sizes (i.e., similar item) then a customer is able to initiate a return process for an eligible item, which, the system will determine if the return is possible for a different color or size of the same product. Mueller et al., further, teaches that the system will then determine potential return locations based on the inventory levels at the potential return locations. The return system will determine the most efficient location to direct the returned product based on at least if the returned item is from a specific line of products that is only at a dedicated retail store then the item will be directed there (i.e., similar item at each possible return location)) 

	With respect to the above limitations: while Mueller et al. teaches a system that is able to query a database to determine if a product is eligible for exchanging/returning an item. The system will allow the user to provide exchange parameters and after the user provides the exchange information then the system will provide the user with return locations. To the extent that Anthony et al. and Mueller et al., do not explicitly teach searching an inventory database for similar items other than the item being returned by the customer, see Fittings et al. below. 
	But, Fitting et al. in the analogous art of exchanging and returning items for similar items, determining, from the inventory database, inventory information relates to the availability of a similar item. (Paragraph(s) 0016, 0022, 0031-0033); and (Claim 1)(Fitting et al. teaches a method for allowing a user to manage at least one of a return or exchange of an ordered item. Fitting et al., further, teaches a system that is able facilitate the return and/or exchange of goods purchased from a retail establishment quickly and efficiently as possible by providing a user access to a website 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that determines potential return locations based on item inventory of  Anthony et al. and determining a return location based on inventory that consist of an item that is available at a dedicated store by querying an database of Mueller et al., by incorporating the teachings of determining store locations for exchanging or returning an item based on filtering the items based on different sizes of an item, different colors, and/or different designs of the same product type by searching a vendor server data repository of Fitting et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to speed up the return/exchange process for an item by pre-authorizing the return/exchange in advance to reduce confusion, and/or delays at a store location by diminishing issues with the receipt of the return/exchange 

	Regarding Claim 6, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location,  by the inventory management processor, to facilitate the return of the item by sending a shipping label or attachable device associated with the selected physical return location comprises sending electronically a printable shipping label associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via a web page for the customer to print and use for the item return. The system will provide the information via a shipping label to simplify the customers’ involvement in the return process and provide information to the customer on how and where to ship an item being returned. Examiner, respectfully, notes that the shipping label will consist of return location information on the label (i.e., associated with the selected physical return location), see Column 13, Lines 8-12. Examiner, further, notes that based on BRI that the shipping label can simply be an electronically sent, via a web page and/or electronic mail, printable label, as per applicant’s specification 0014 and 0079)

	Regarding Claim 7, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a physical return address of the selected physical return location. (Column 13, Lines 8-

	Regarding Claim 8, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a barcode of the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of a barcode, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return) 

	Regarding Claim 9, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a logistics identifier associated with the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of an permit number and an alphanumeric code, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return)  

	Regarding Claim 11, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and where obtaining, over the network from an inventory database, the related inventory information involves using a related inventory API. (Column 20, Lines 12-21 and 27-41)(Anthony et al. teaches item return information, such as indications of demand for an item and capacity to handle an item 

	Regarding Claim 12, Anthony et al./Mueller et al./Fitting et al., teaches a system for processing a return indication, the system comprising:
An interface for receiving an indication of a return of an item over a network. (Column 3, Lines 58-65); and (Column 6, Lines 37-44)(Anthony et al. teaches a customer is able to initiate an indication for a return by the customer via a web site. The customer can indicate a desire or intention to return one or more items. Anthony et al., further, teaches that the customer is able to interact with the web site via a graphical user interface, see Column 3, Lines 58-65)
An inventory database containing inventory for a set of physical return locations. (Column 15, Lines 27-31)(Anthony et al. teaches various factors used to determine available return locations, see (Column 6, Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67). Anthony et al., further, teaches that relevant information about the return locations such as return factors are stored in a return factor information database, see (Column 15, Lines 27-31))
A processor and memory configured to process the received return indication by: (Column 14, Lines 57-67); and (Column 15, Lines 1-5)(Anthony teaches a computing device that includes a DIRH system that receives an indication about one or more return items from a customer, 
Obtaining, over the network from an inventory database, related inventory information from the inventory database for a plurality of possible physical return locations. (See, relevant rejection of Claim 1(b))
Determining, by a computing system, a metric for each possible physical return location, based on the item and the related inventory information in the inventory database. (See, relevant rejection of Claim 1(c))
Wherein the related inventory information relates to the availability of a similar item at each possible return location. (See, relevant rejection of Claim 1(d))
Selecting a physical return location from the plurality of possible return locations for returning the item based on the possible return location having the highest metric computed by the computing system. (See, relevant rejection of Claim 1(e))
Conveying an output associated with the selected physical return location, to facilitate the return of the item, by sending a shipping Claim 1(f)) 

	Regarding Claim 17, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location, to facilitate the return of the item, by sending a shipping label or attachable device associated with the selected physical return location, to facilitate the return of the item, by sending electronically a printable shipping label associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 6 and 12)

	Regarding Claim 18, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a physical return address of the selected physical return location. (See, relevant rejection(s) of Claim(s) 7 and 17)

	Regarding Claim 19, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a barcode of the selected physical return location. (See, relevant rejection(s) of Claim(s) 8 and 17)

	Regarding Claim 20, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a Claim(s) 9 and 17)

	Regarding Claim 22, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 12 and comprising a related inventory API for use in obtaining, over the network from the inventory database, the related inventory information. (See, relevant rejection(s) of Claim(s) 11 and 12)

	Regarding Claim 23, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein the determining is based on at least one of: 
Inventory at each possible return location, (Column 7, Lines 60-67)(Anthony et al. teaches that the system is able to take into account relevant factors for potential return locations which include the need for an item that consist of inventory levels at a distribution center that are low relative to current or projected demand. 
Cost of shipping to each possible return location, or (Column 18, Lines 21-28)(Anthony et al. teaches that the system can determine values based on the other factors that are related to transferring the item to each of the potential return locations such as the cost in transporting that item (i.e., cost of shipping))
Sales history of the item.

Regarding Claim 24, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein the determining is based on a weighted sum of at least one of: (Column 7, Lines 60-67); (Column 8, Lines 21-29); and (Column 19, Lines 13-21)(Anthony et al. teaches calculating a weighted score for each of the possible return locations for the item return based on relative weights for each of the factors. Anthony et al., further, teaches that the factors can be relevant to an item, which, includes the type or category of the item and/or condition of the item and/or inventory levels) 
Store inventory for 
Store inventory for 
Store inventory 
Store inventory 
	With respect to the above limitations: while Anthony et al. teaches a system for determining potential return locations based on using weighted factors to calculate weighted scores based on the item type and/or conditions and the inventory levels within the potential return locations. However, Anthony et al., doesn’t explicitly teach determining a potential store based on store inventory of a size, color, or different style of the item. 
	But, Mueller et al. in the analogous art of exchanging/returning items, teaches determining of at least one of: 
Store inventory for one size larger than the item,
Store inventory for one size smaller than the item,
Store inventory for the same item in a different color, or (Paragraph(s) 0232-0233)(Mueller et al. teaches a customer seeking to exchange/return an item for a different color or size of the same product. The system will then determine the most efficient potential return locations based on the return location inventory database to see if the potential locations have a higher target/minimum inventory level for the common size or color. 
Store inventory for a different style of the item in a same size
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that determines potential return locations based on a weighted scores for item inventory of Anthony et al., by incorporating the teachings of determining a return location based on inventory that contains a different color or size for the same product of Mueller et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve customers’ overall experience. (Mueller et al.: Paragraph 0009)

	Regarding Claim 25, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 12 and wherein the determining is based on at least one of: 
Inventory at each possible return location, (See, relevant rejection(s) of Claim(s) 12 and 23(a)
Cost of shipping to each possible return location, or See, relevant rejection(s) of Claim(s) 12 and 23(b)) 
Sales history of the item

	Regarding Claim 26, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 12 and wherein the determining is based on a weighted sum of at least one of:
Store inventory for one size larger than the item,
Store inventory for one size smaller than the item,
Store inventory for the same item in a different color, or (See, relevant rejection(s) of Claim(s) 12 and 24(b))
Store inventory for a different style of the item in a same size. 

Claim(s) 2-5, 10, 13-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 8,156,007) in view of Mueller et al. (US 2017/0124511) and Fitting et al. (US 2013/0085889) and  further in view of Stashluk, Jr. et al. (US 2004/0193436).
	Regarding Claim 2, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location comprises 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that is associated with a return location. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach that the shipping label will be physically sent to the customers’ location. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label. (Paragraph(s) 0021-0022)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al., a shipping label can be prepared for a package of Mueller et al., and an exchange/return system that can utilize a item label for exchanging/returning the item of Fitting et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label to the customer of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior 

	Regarding Claim 3, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes an address for the selected return location. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach that the shipping label will be physically sent to the customers location with a physical return address imprinted on it 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a physical return address. (Paragraph(s) 0021-0022 and 0042)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a delivery location address for the carrier center, see paragraph 0042. Examiner, respectfully, notes that the carrier center is an 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with the selected return location address on it of Anthony et al., a shipping label can be prepared for a package of Mueller et al., and an exchange/return system that can utilize a item label for exchanging/returning the item of Fitting et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that has address information imprinted on it for the closest return location of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in turn will reduce the cost of returning the item back to the merchant. (Stashluk, Jr. et al.: Paragraph 0005)

	Regarding Claim 4, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes a barcode. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach that the shipping label will be physically sent to the customers location that has a barcode imprinted on it. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a barcode. (Paragraph(s) 0021-0022 and 0047)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a barcode and possibly additional barcodes, which, are carriers (e.g., returns provider) tracking information, as taught in paragraph(s) 0030 and 0047)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al., a shipping label can be prepared for a package of Mueller et al., and an exchange/return system that can utilize a item label for exchanging/returning the item of Fitting et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that has a barcode attached of 

	Regarding Claim 5, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes a permit number and alphanumeric code information. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach that the shipping label will be physically sent to the customers’ location that has logistic information imprinted on it. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a logistics identifier. (Paragraph(s) 0021-0022 and 0041)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with permit information of Anthony et al., a shipping label can be prepared for a package of Mueller et al., and an exchange/return system that can utilize a item label for exchanging/returning the item of Fitting et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that has permit information for the closest return location imprinted on it of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in turn will reduce the cost of returning the item back to the merchant. (Stashluk, Jr. et al.: Paragraph 0005)

Regarding Claim 10, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location, by the inventory management processor, to facilitate the return of the item, by sending a shipping label 
	With respect to the above limitation: while Anthony et al. teaches providing a shipping label to a customer for printing in order to return an item. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach providing an attachable device that comprises an IoT chipset. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches an attachable device associated with the selected physical return location comprises sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT (internet of things) chipset. 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with permit information of Anthony et al., a shipping label can be prepared for a package of Mueller et al., and an exchange/return system that can utilize a item label for exchanging/returning the item of Fitting et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that includes an electronic circuit RFID tag as a barcode placed on the shipping label in order for the system to determine package and shipment information of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in 

	Regarding Claim 13, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location, to facilitate the return of the item, by sending a shipping label or attachable device associated with the selected physical return location by sending a physical shipping label associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 2 and 12)

	Regarding Claim 14, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a physical return address of the selected physical return location. (See, relevant rejection(s) of Claim(s) 3 and 12)

	Regarding Claim 15, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a barcode of the selected physical return location. (See, relevant rejection(s) of Claim(s) 4 and 12)

	Regarding Claim 16, Anthony et al./Mueller et al./Fitting et al./Stashluk et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping Claim(s) 5 and 12)

	Regarding Claim 21, Anthony et al./Mueller et al./Fitting et al./Stashluk et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location, to facilitate the return of the item, by sending a shipping label or attachable device associated with the selected physical return location by sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT (internet of things) chipset. (See, relevant rejection(s) of Claim(s) 10 and 12)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Exchanges and Replacements,” Amazon, July 01, 2020, (hereinafter Exchange). Exchange teaches exchanging or replacing an item based on certain criteria. Exchange, further, teaches that the items can be exchanged based on availability, which, the item can be exchanged for a different size or color than the return item. The exchanged cannot be identical to the item being returned, see page 1.  Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date. 
“Returns & Exchanges: for Online orders,” Rudsak, October 21, 2020, (hereinafter Return). Return teaches a process for returning or 
“Delivery & Returns,” Jimmy Choo, May 18, 2018, (hereinafter Delivery). Delivery teaches exchanging an item for a more suitable size and based on stock availability, see page 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628